Citation Nr: 1610461	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension and ocular hypertension, to include as secondary to service-connected panic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When the case was previously before the Board in November 2014, the issue of entitlement to service connection for hypertension and ocular hypertension, to include as secondary to service-connected panic disorder, was remanded for additional development.

In the November 2014, the Board noted that the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) had been raised by the record (in April 2012 and August 2012 statements), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Hypertension/ocular hypertension was not present during service or within one year of discharge from service, and it has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder. 


CONCLUSION OF LAW

Hypertension/ocular hypertension was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in January 2010 satisfied the duty to notify provisions.  The letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating, and it was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA examination was conducted in February 2015.  The record does not reflect that the examination is inadequate for rating purposes.  The Board finds that the examination is adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contain medical opinions with adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2014 remand.  The remand instructed the RO/AMC to schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The Board finds that the RO has complied with the Board's instructions and that the February 2015 VA examination report substantially comply with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 
Hypertension

Initially, the Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, specific medical testing is required to determine if a person has hypertension.  Therefore, competent medical evidence is required to diagnose this disability and determine the etiology thereof.

The Veteran claims that he is entitled to service connection for hypertension/ocular hypertension because it began in service, or in the alternative, that it is caused or aggravated by his service-connected panic disorder.  

A review of the service treatment records reflects that the Veteran was not diagnosed with hypertension in service.  There is also no record of elevated blood pressure readings in service.  An October 1970 medical history form indicates that the Veteran did not have high blood pressure.  The December 1971 separation examination report notes that blood pressure was 115/70.  The separation examination report of medical history reflects that the Veteran denied having high or low blood pressure. 

The post service medical evidence reflects that the Veteran is currently diagnosed with hypertension and ocular hypertension.  The record reflects that the diagnosis was first made in 2007.  Additionally, there is only one medical opinion as to the etiology of the hypertension, and it is against the claim.  In this regard, the February 2015 VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Veteran was not diagnosed with hypertension in service or within one year of leaving service, and there was no evidence that the hypertension is due to service.  The examiner also opined that the hypertension is less likely than not proximately due to or the result of the service-connected condition.  The examiner stated that there is no medical evidence that the hypertension is due to or permanently aggravated by his anxiety/panic disorder.  The examiner reasoned that the Veteran had the anxiety condition during service without hypertension and there is no medical literature indicating that hypertension can be caused by or permanently aggravated by anxiety.  The examiner pointed out that the Veteran has essential hypertension and his father and brother have also been diagnosed with hypertension.  The examiner indicated that the risk factors for hypertension include family history.  

The Veteran, as a lay person, is not competent to establish a diagnosis of hypertension in service based on his senses alone.  Blood pressure is measured using a sphygmomanometer, and hypertension is detected from those readings.  As a result, hypertension is not a condition that one could identify through senses alone, and the Veteran is not competent to identify it without a sphygmomanometer and the resulting blood pressure readings.  See Jandreau, 492 F.3d at 1376-77.  Furthermore, the Veteran's blood pressure was taken at his separation from service, and was shown to be within normal limits.  There is no indication in the service treatment records that the Veteran was ever found to have high blood pressure at that time, nor is there any evidence that he was found to have high blood pressure within a year after service.  As previously noted the Veteran was not found to have hypertension until 2007, over 30 years after his separation from service.

There is also no evidence apart from the Veteran's lay statements that his hypertension is caused or aggravated by his service-connected panic disorder.  The only medical evidence as to this theory of entitlement is against the claim.  Notably, the February 2015 VA examination report states that the hypertension is not caused or aggravated by the service-connected panic disorder.  The examiner reasoned that the medical literature does not account for any such connection or aggravation, and indicated that the panic disorder was present for a long time prior to the diagnosis of hypertension.

The Board notes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran is not competent to opine that any kind of hypertension is caused or aggravated by his service-connected panic disorder.  As previously noted, the Veteran is not competent to provide a diagnosis of hypertension and as such diagnosis requires specialized testing, the Board finds that an opinion as to the etiology of such diagnosis also requires specialized medical knowledge, which the Veteran does not possess.

In sum, the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of any type of hypertension.  The Veteran has not provided any medical evidence indicating that his hypertension is related to service or service-connected disability, and while he has stated that he believes he might have had high blood pressure in service, the normal blood pressure reading taken at separation provides medical evidence that he did not.  The evidence thus indicates that the Veteran did not have hypertension in service or a diagnosis of hypertension within one year of service, nor does it suggest that a nexus exists between the Veteran's current disability and an in-service event.  Moreover, the medical evidence of record indicates that there is no relationship (including aggravation of hypertension by panic disorder) between hypertension and panic disorder.

In short, there is no competent and credible evidence that hypertension was incurred in service or within a year of separation from service, that the Veteran's hypertension is otherwise related to service, or that the Veteran's hypertension is caused or aggravated by his service-connected panic disorder.  Thus, the preponderance of the evidence is against the claim for service connection for hypertension on both a direct and secondary basis.

The Board has again considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.



ORDER

Entitlement to service connection for hypertension and ocular hypertension, to include as secondary to service-connected panic disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


